DETAILED ACTION
Claim Status
It is noted that claims 1-14 are not listed as cancelled in the listing of the claims. It is noted that a complete listing of the claims is required. Claims 1-14 should be listed as cancelled in any further correspondence. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on December 30, 2021.  These drawings are accepted and entered.
Specification
The disclosure is objected to because of the following informalities: The applicant does not provide discussion with respect to figures 2a and 2b in brief description of the drawings.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claimed “means for controlling the flow” in claim 25 is being interpreted under 112 sixth paragraph. It is noted that the applicant has not disclosed any specific structure and is being interpreted as a value, switch or any other known equivalent to control flow.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "said aspiration or pressure-blowing pump" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohn (3,027,643).
Cohn discloses an auxiliary device for dental procedure comprising a support 17/20 to be placed in a perioral area of a patient (see fig. 1), that comprises a buccal expansion element formed by two identical arcuate portions 20 (see figs. 1-3, col. 2, ll. 5-17 regarding the cheek retractor, i.e. buccal expansion element) and a generating member 12 of a gaseous fluid flow (col. 2, ll. 33-40, regarding the generating member being connected to a vacuum source to create the flow), formed by at least one duct including at one of tis end an aperture that is placed in an exterior of the perioral area of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. It is further noted that the limitation is functional and since the prior art teaches the structure as claimed, it is noted that the device is capable of functioning as claimed, such as depending on the amount of suction applied to the generating member the device is capable of exerting a barrier effect as claimed and therefore the prior art of Cohen teaches the invention as claimed.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 17, Cohn further teaches another end of the duct is connectable to an aspiration (col. 2, ll. 39-40, the vacuum, such as it is connected through conduits, further it is noted that is capable of being connectable directly to an aspiration such that the aspiration is connected directly to element 40). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) as applied to claim 15 above, and further in view of Bakels (4,252,054).
 With respect to claim 16, Cohn teaches the invention as substantially claimed and discussed above including the aperture is elongated, however, does not specifically teach the aperture has a central portion of greater width and the aspiration or pressure blowing pump is associated with means for controlling the flow of the gaseous fluid.
Bakels teaches an auxiliary device for a dental procedure comprising a generating member 48 of a gaseous fluid flow exerting a barrier effect between an inner area of the patient’s mouth and the outside of the mouth (col. 1, ll. 25-30, 39-41, col. 2, ll. 25-37, claim 8), wherein the aperture is elongated and has a central portion of greater width (see fig. 2, the oval shape of the funnel). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the elongated aperture as taught by Cohn with the aperture as taught by Bakels in order to provide an elongated shape to cover the width of the mouth but reduce the amount the device sticks out from the patient in order to provide the dentist with more room to work.
With respect to claims 25, Cohn does not specifically teach the aspiration is associated with means for controlling the flow of the gaseous fluid.
Bakels teaches the aspiration is associated with means for controlling the flow of the gaseous fluid (such as switch 68). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cohn with the flow control means in order to control the operation of the device.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) as applied to claim 15 above, and further in view of Doty et al. (2008/0276941).
Cohn teaches the invention as substantially claimed and discussed above, however, does not specifically teach the gaseous fluid flow is a laminar flow.
Doty teaches an auxiliary device for use during a dental procedure wherein a generating member produces a laminar flow (par. 83). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cohn with the laminar fluid flow taught by Doty in order to prevent particles from escaping, such that the smooth air flow does not disrupt the particles. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) as applied to claim 19 above, and further in view of Dorfman et al. (2008/0064001).
Cohn teaches the invention as substantially claimed and discussed above including Cohn using a saliva aspiration cannula with the auxiliary device (see fig. 1, 3, element 50), however, does not specifically teach the support further includes at least one support for saliva aspiration cannulas or ejectors. 
Dorfman teaches an auxiliary device including at least one support for saliva aspiration cannulas or ejectors (see fig. 10a, par. 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cohn with the clip taught by Dorfman in order to prevent the user from dropping the aspiration tube during use. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Cohen does not teach the generating member attached to the support in a central portion. However, as cited in the previous action and above, the generating member 12 is attached to the support at a central region. The applicant seem to be arguing that element 40 is not attached to the support, however, the element that is used to read on the limitation of the generating member is the tray 12 with the attached nipple 40, such that the entire structure is the generating member. For further clarification see the annotated figures above. The applicant further argues that the element 40 is the generating member and modifying to be connected to the support would not have been obvious, however, as discussed above in detail, the entire structure of element 12 and 40 is the gas generating member therefore, the applicants arguments are moot. 
The applicant further argues that the device of Cohen needs to be strapped to the head of the patient while in contrast the device of Bakels is placed and held by the dental operator and therefore, one skill in the art would not have been motivated to modify Cohen with the teaching of Bakels. However, the applicants arguments are not persuasive since the prior art of Cohen, which teaches a gas generating member (the integral tray 12/40), is .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/25/2022